PER CURIAM.
In case no. 85-2844, L.C. Screen Corporation (L.C. Screen) seeks review by petition for certiorari of an order granting respondents’ motion to disqualify L.C. Screen’s counsel. The record supports a finding that L.C. Screen’s counsel represented Arthur Langsam in previous litigation, at least a portion of which was sufficiently related to the present litigation to justify their removal. See Ford v. Piper Aircraft Corp., 436 So.2d 305 (Fla. 5th DCA 1983), review denied, 444 So.2d 417 (Fla.1984); Buntrock v. Buntrock, 419 So.2d 402 (Fla. 4th DCA 1982); Sears, Roebuck & Co. v. Stansbury, 374 So.2d 1051 (Fla. 5th DCA 1979). Consequently, the trial court’s order on the motion to disqualify was not a departure from the essential requirements *404of law and, therefore, the petition for cer-tiorari is denied.
The facts in cases number 86-81 and 85-2826 are legally indistinguishable from those in case no. 85-2844 except that in the former cases the motions for disqualification of counsel were denied. On authority of the cases cited above, the petitions for certiorari .in cases number 86-81 and 85-2826 are granted and the orders under review are quashed.